Citation Nr: 1133750	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-46 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, including due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. J.Y.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to September 1974.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In February 2011, a Board videoconference hearing was held before the undersigned Acting Veterans Law Judge (AVLJ), a transcript of which is of record. 


The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. Through a July 2004 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus.  The Veteran did not commence an appeal of that decision. 

2. Following that original RO rating decision, no additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim. 


CONCLUSIONS OF LAW

1. The July 2004 RO rating decision that denied service connection for diabetes mellitus became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2010).

2. New and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court found, in the content of the notice to be provided in connection with a petition to reopen, that VA provide a claim-specific and comprehensive definition of "new and material" evidence.  In this regard, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant. Specifically, in Kent, the Court stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

Through the VCAA notice correspondence dated from December 2007, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The December 2007 letter advised the Veteran that new and material evidence was needed to reopen his claim and that it was previously denied because the VA examiner opined that his diabetes was most likely due to chronic pancreastitis.  It also stated that the available scientific and medical evidence did not support the conclusion that his diabetes is associated with herbicide exposure.  It further noted that there was no evidence to show that the Veteran was diagnosed or treated with diabetes during service.  

The relevant notice information must have been timely sent.  The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance, the  December 2007 VCAA notice correspondence was issued prior to the adjudication of the Veteran's petition to reopen in the June 2008 RO rating decision, and thus did comport with the definition of timely notice. 

The RO has also taken appropriate action to comply with the duty to assist the Veteran in this case.  Most of the evidence of record consists of that already on file prior to the Veteran's petition to reopen.  Under applicable law, VA does not have an obligation to afford a claimant a VA Compensation and Pension examination when seeking to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  The Veteran was nonetheless afforded a VA medical examination in this case pertinent to the claim on appeal, in April 2008.  There is no indication of any additional VA or private medical evidence, or other relevant documentation for the RO to have obtained on the Veteran's behalf.  In support of his claim, the Veteran provided several personal statements.  He also testified during a Board videoconference hearing.  There is no additional outstanding evidence of information which has not yet been obtained.  The record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Effective August 23, 2011, VA issued a final rule that amended 38 C.F.R. § 3.103 and 38 C.F.R. § 20.706 to clarify that the hearing provisions in section 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  76 Fed. Reg. 52527 (Aug. 23, 2011).  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). 

The elements of a valid claim for direct service connection are, generally, as follows:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Pertinent VA law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii). For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents. Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. Pursuant to section 3.307(d), rebuttal of in-service incurrence of a disease listed in section 3.309(e) will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease. The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.

Generally, diabetes mellitus is amongst those conditions which may be presumptively service-connected under section 3.309(e). The regulation applies where diabetes mellitus became manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii).

Considering the July 2004 rating decision which denied the Veteran's original claim for service connection for diabetes mellitus, the available evidence at that time comprised service treatment records (STRs), service personnel records, VA outpatient treatment and hospitalization records, and the report of a December 2003 VA Compensation and Pension examination. In its assessment of this existing evidence as of the initial rating decision, the Board is mindful that the sealed envelope in the claims file containing the service personnel file is date stamped twice -- once in June 2004 (reflected on an accompanying cover sheet), and again in June 2008. While this creates a discrepancy on its face as to when the documents were received, it is readily apparent on closer review that the correct date of receipt is indeed from June 2004, and that the personnel records were before the RO when it originally decided this claim in July 2004. 

Having addressed the available evidence, turning to the rationale for the RO's original decision, the RO's decision acknowledged the governing regulations on presumptive service connection based on Agent Orange exposure--albeit without ever conclusively stating whether the Veteran was covered under these.  The RO continued by indicating that the presumptive service connection provisions involving diabetes mellitus did not apply in this case, since the competent medical evidence showed that the Veteran's diabetes mellitus was likely due to incurrent injury of a pancreatitis disorder, and not Agent Orange exposure.  The RO cited to a September 2003 VA hospitalization report for diagnoses both of acute and chronic pancreatitis and new onset diabetes.  This report also noted that diabetes may be secondary to mild pancreative insufficiency.  There was also a December 2003 VA examination report which offered the medical opinion that the Veteran's diabetes was most likely due to chronic pancreatitis.  Consequently, on review of the foregoing, the RO essentially denied service connection on the basis that assuming Agent Orange exposure transpired in service, there was an intercurrent pancreatitis disorder which accounted for diabetes, thereby ruling out in-service Agent Orange exposure as the cause of his diabetes mellitus.

As the Veteran did not file a timely Notice of Disagreement (NOD) with this decision, the July 2004 rating decision became final and binding on the merits.  
See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Section 3.156(a) "must be read as creating a low threshold," and :suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim."  Id. at n.7.

As indicated above, the basis for the RO's July 2004 denial of benefits was that there was an alternative explanation for onset of diabetes mellitus than Agent Orange exposure, that of a post-service pancreatitis disorder diagnosed in September 2003.  Consequently, there was affirmative evidence to the contrary to rebut the presumption of in-service incurrence of diabetes mellitus due to exposure to Agent Orange.  For there to now be presented "new and material" evidence to reopen the Veteran's claim, it would have to pertain to the critical element of a causal nexus to military service, by demonstrating that the Veteran's diabetes mellitus either began during service, or more relevant to the instant claim, that Agent Orange exposure was indeed the likely etiology of claimed diabetes mellitus.  

The Board emphasizes that for purpose of review of this claim and all recently submitted evidence, it is acknowledged that the Veteran had presumed Agent Orange exposure.  Though there is no documentary record that he ever served on land within the Republic of Vietnam, it is confirmed by his personnel file that a ship on which he served was stationed for one week "in [the] combat zone of Vietnam waters."  This indicates likely service on the inland waters of Vietnam (so called "brown water" service).  Therefore, the Board accepts that there was underlying exposure to herbicides therein.  The dispositive question remains, as indicated, one of whether herbicide exposure brought upon diabetes mellitus, as compared to any other plausible medical explanation.

Reviewing the evidence added to the claims file since the last final denial in July 2004, the reports of VA outpatient and hospitalization records dated from January 2006 to May 2008, include reference to a one-day hospitalization in November 2007 for an episode of acute pancreatitis.  Otherwise, VA outpatient records make passing reference to the condition of diabetes mellitus, but do not discuss the condition in-depth or for that matter, address its etiology in any terms.

The one other item of evidence since made of record is the April 2008 VA Compensation and Pension examination report.  This VA examination considered the Veteran's medical history both as reported and as indicated in the claims file. An objective physical exam was also completed.  Following this, the diagnosis was of cocaine and alcohol dependence; chronic pancreatitis, considered due to chronic alcohol use; and diabetes mellitus, type II, since 2005; and hypertension.  The VA examiner then offered the opinion that the Veteran's diabetes mellitus type II was more likely than not due to chronic pancreatitis, since pancreatitis destroys the pancreas cells and leads to diabetes.  The examiner clarified that diabetes mellitus was not likely due to Agent Orange, since pancreatitis was a much more likely cause.

The preceding medical opinion effectively rules out a causal connection between the Veteran's diagnosed diabetes mellitus and Agent Orange exposure, finding that post-service pancreatitis was the more likely causative factor.  This opinion confirms the similar factual finding made by the December 2003 VA examiner that was of record at the time of the July 2004 denial.  As such, while VA law may provide for presumptive service connection for diabetes mellitus under certain circumstances, by all indication this is not a case where presumptive service connection would apply, given that there is the clear intercurrent cause of claimed disability reflected in the precipitating illness of pancreatitis.  The April 2008 VA examination report thus does not afford any support to the Veteran's petition to reopen service connection.  See Shade, 24 Vet. App. at 118 ("When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.").  Moreover, there is no competing medical opinion that has been obtained which suggests that Agent Orange is indeed the likely explanation for the disability claimed.  

This is the extent of the new medical evidence submitted, which does not substantiate any linkage between diabetes mellitus, and presumed Agent Orange exposure.  The remaining evidence on file is comprised of the Veteran's own statements as to what he considered the likely cause of diabetes mellitus.  However, the Veteran's assertions presented are generally cumulative of the existing evidence of record.  See, e.g., Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006) (noting that the presentation of new arguments based on evidence already of record as of the previous decision does not constitute new evidence).  

Accordingly, new and material evidence has not been received which demonstrates the likelihood of a connection between diabetes mellitus, and military service, including on the basis of Agent Orange exposure therein.  As the criteria for new and material evidence to reopen service connection for diabetes mellitus have not been met, the benefit-of-the-doubt doctrine does not apply, and the petition to reopen must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen service connection for diabetes mellitus, including due to Agent Orange exposure, is denied. 


REMAND

The Board finds that additional evidentiary development of the Veteran's claim for service connection for a psychiatric disorder is required, prior to issuance of a decision on the merits. 

The Veteran's claim originated as one for service connection for PTSD.  Inasmuch as pursuant to applicable caselaw, the Board must construe the claim as one for any and all potential psychiatric diagnoses, the issue on appeal has been recharacterized accordingly as being for a generalized psychiatric disorder.  See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder).

The Veteran has identified as the in-service stressor in furtherance of his claim an alleged sexual assault.  Where a stressor involves a personal assault, VA has certain additional notice and development duties to the claimant.

Under 38 C.F.R. § 3.304(f)(3), where a personal assault is involved, the in-service stressor requirement may be substantiated from alternative sources beyond official documents.  This includes records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, physicians, and other sources.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  While there is indication that the RO provided the Veteran with a PTSD stressor questionnaire, there is no basis to determine whether that document included mention of the alternative sources of evidence denoted under 38 C.F.R. § 3.304(f)(5).  Consequently, the Veteran must be advised of these provisions.  See Bradford v. Nicholson, 20 Vet. App. 200, 205-06 (2006); see also Gallegos v. Peake, 22 Vet. App. 329, 336 (2008) (noting that VA's notice must advise that "evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor," and must allow the veteran the opportunity to furnish such evidence or advise VA of potential sources).

Meanwhile, during the April 2011 Board hearing, the Veteran alluded to the fact that he is presently in receipt of disability benefits from the Social Security Administration (SSA).  He identified the basis for receipt of SSA benefits as being psychiatric disability, and therefore the records pertaining to the SSA benefits claim may well be directly relevant to the instant appeal before VA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Consequently, the case must be remanded to acquire the SSA administrative decision on the claim for benefits from that agency and supporting medical records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board further finds that a VA medical opinion would be beneficial towards attempting to independently corroborate the occurrence of the stressor of an alleged sexual assault during service, based on any new information which the Veteran is able to provide regarding the underlying alleged incident.  It is specifically indicated under 38 C.F.R. § 3.304(f) that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (holding that under § 3.304(f)(5), "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated").  Such an opinion should be obtained in this case. 

Accordingly, this claim is REMANDED for the following actions:

1. The RO/AMC should send the Veteran additional correspondence providing notification of the provisions of 38 C.F.R. § 3.304(f)(5) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault, in support of a claim for service connection for PTSD.  Also inform the Veteran of the opportunity to provide further evidence or information that pertains to the process of stressor verification.

2. The RO/AMC should take appropriate action to obtain copies of the SSA administrative decision(s) on a claim for benefits with that agency, along with all medical records underlying that determination. Then, associate all documents received with the Veteran's claims file.

If the records are not available, document attempts to obtain them in a memorandum and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3. The RO/AMC should contact both the Chicago and North Chicago VA Medical Centers (VAMCs), and request copies of all available records of treatment from that facility pertaining to the Veteran dated since May 2008. All records and responses received should be associated with the claims file.

4. The RO/AMC should then forward the claims file to a designated psychiatrist or other VA mental health professional for an opinion as to whether a sexual assault occurred as described.  The examiner should opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any in-service stressful experience described by the veteran occurred (personal or sexual assault) and for any psychiatric disability or disabilities diagnosed, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the current disability was in whole or part the result of the claimed in-service personal assault or is otherwise attributable to service. 

The requested opinion should take into consideration all relevant medical evidence following the incident, as well as the Veteran's own assertions pertaining to behavioral changes, and that he experienced the symptom of bleeding from the rectum attributable to incident involving an assault.  (Note:  He was later service-connected post-service for hematuria of undetermined etiology.)

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, must be provided for all opinions expressed.  If the examiner is unable to provide the requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided.  

5. After completion of the foregoing, the RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

6. Thereafter, the RO/AMC should readjudicate the claim for service connection for a psychiatric disorder, including PTSD, in light of all evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


